DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-17 in the reply filed on 10/23/2020 is acknowledged.  Withdrawal of Claims 18-23, in the reply filed by the Applicant on 10/23/2020, is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2016-130450, filed on 06/30//2016, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 12/26/2018, 01/29/2020, and 08/28/2020 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the term “electromagnetic wave transmissive” renders the claim indefinite.  It is unclear as to what constitutes a member to be electromagnetic wave transmissive and what does not; for example, how much of the EM wave is transmitted to be considered transmissive, or what wavelengths of EM radiation the member is transmissive at.  Furthermore, the term “substantially parallel” renders the claim indefinite.  It is unclear as to what level of orientation constitutes the cracks to be substantially parallel versus not substantially parallel.  The limitation directed to the linear cracks in the metal and crack layer having penetrating cracks and through/continuous their respective layers further lacks clarity.  It is unclear as to how the metal layer and crack layer are arranged and if the continuity as claimed refers to the continuity of each crack within the layers or through simultaneously both layers.  Therefore, the metes and bounds of the claim are not clearly defined, and the terms renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting these term to mean any member that can transmit EM waves of any wavelength, and that the member contains a plurality 

	In regards to Claims 2-5 and 7, the term “angle” and the phrase “angle made by adjacent two of the linear cracks included in the plane... within the range of ±10 degrees” renders the claim indefinite.  Claim 1, upon which the claims are dependent, reads that the plurality of linear cracks are “substantially parallel” and therefore, one would not expect angles to be formed from substantially parallel cracks.  Additionally, the term “reference straight line” renders the claims indefinite, as it is unclear as to how it is oriented and defined in relation to the member.  Therefore, the metes and bounds of the claim are not clearly defined, and the aforementioned terms and phrases renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the term and phrase to mean that the angle is formed from an intersection of projections of two cracks.  The Examiner is unable to apply art to the limitations directed to a “reference straight line” of Claims 5 and 7.

	In regards to Claims 3-5 and 7, the term “400 µm-square plane” renders the claim indefinite.  It is unclear as to what dimensions the plane is given; the term “µm” is given not in square units, but the term “square” follows.  Therefore, it is unclear as to if the plane of measurement is a square plane measuring 400 µm per side, a 400 µm2 plane, or a 400 µm2 square 
	For purposes of Office examination, the Examiner is interpreting the term most broadly to mean any plane area.

	In regards to Claim 4, the term “40% or more of the angles are in the range of 80-100 degrees” renders the claim definite, as the scope of the dependent claim does not coincide with the limitations set forth in Claim 1, upon which it depends.  Claim 1 reads, that there are a plurality of linear cracks extending substantially parallel to each other.  One of ordinary skill in the art would recognize that two lines (cracks) that are at 80-100 degrees respective of each other are not substantially parallel.  Therefore, the term is unclear and renders the claim indefinite.
	For purposes of Office examination, no prior art can be applied to the aforementioned limitation.

	In regards to Claim 9, the term “crack length” renders the claim indefinite, as it is unclear from what two points a crack is measured for its length, through one or both layers; or for interconnected cracks (Figure 7), how the length is measured.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned limitation.

	In regards to Claim 10, the phrase “located farther from a bending side when the metal layer and the crack layer are being bent with a given curvature” renders the claim indefinite.  It is 
	For purposes of Office examination, the Examiner interpreting the phrase to mean that the cracks have a width of 0.1 nm to 100 nm.  

In addition to the rejections set forth above, Claims 2-17 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2012/0076986 (Inudaka).
In regards to Claims 1 and 14-17, Inudaka teaches a transparent laminate film having visible light and radio transmittance, wherein a laminate structure is formed on at least one side of a polymer film, where a metal oxide and metal layer are laminated, wherein grooves having a width of 30 µm or less are formed in the laminate structure, wherein the grooves are numerous 

In regards to Claims 2-4, Inudaka teaches that grooves having a width of 30 µm or less are formed in the laminate structure, wherein the grooves are numerous cracks (Abstract), and additionally, that the cracks are substantially parallel (Fig. 2a).  One of ordinary skill in the art would recognize, given the teachings of the orientation of the cracks of Inudaka, an angle made by adjacent two of the linear cracks included in the plane of the layers is within the range of ±10° (instant Claim 2), wherein 40% or more of angles are within a range of ±10° (instant Claims 3 and 4).  Additionally, one of ordinary skill in the art would find it obvious, given that Inudaka teaches a substantially similar structure, composition, and method of manufacture as that of the instant application, that the product of Inudaka would further exhibit substantially similar properties such as the limitations directed to the angles between linear cracks.

n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Inudaka further teaches that the film thickness of the metal oxide layers can be adjusted depending on application, but can be 90 nm or less (¶¶101-102), and that depending on application, it is desirable that the metal layer range from 30 nm or less (¶139), although Inudaka also teaches that film thickness may be the same or different for each individual film (¶85) – corresponding to and/or overlapping with the claimed range of the metal layer having a thickness from 10 nm to 1000 nm (instant Claim 12), the crack layer from 5 nm to 1000 nm (instant Claim 13), and a ratio of a thickness of the metal layer to a thickness of the crack layer begin from 0.1 to 20 (instant Claim 11).  


Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Publication US 9,305,680 (Yamazaki) teaches a transparent conductive film which is excellent in dotting property under a heavy load and excellent in bending resistance, comprising a flexible transparent base; and a transparent conductive layer formed on the flexible transparent base and including a crystalline indium/tin composite oxide (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784